DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/785,198, filed on October 16, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The abstract of the disclosure is objected to because the abstract does not comport with the independent claims, there being no recited groove pattern in the independent claims. Correction is required. See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-8, 10, 12, and 18 are objected to because of the following informalities:
Claim 1 line 9 recites, “the surface of the flexible display” and not “the surface of the flexible display panel”. 
Claim 2 recites, “the surface of the flexible display” and not “the surface of the flexible display panel”. 
Claim 4 line 2 recites, “and protective member” and line 3, “the protective member”, but independent claim 1 sets forth a first and a second protective member in lines 6-7.
Claim 8 ends in a semicolon and should end in a period. 
Claim 10, “each…are” should be “each is”. 
Claim 12 line 2 recites, “and protective member” and line 3, “the protective member”, but independent claim 9 sets forth a first and a second protective member in line 5.
Claim 18 line 2 recites, “and protective member” and line 3, “the protective member”, but independent claim 15 sets forth a first and a second protective member in line 5.
Claim 2-3 and 5-7 are objected to by reason of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2013/0169515 to Prushinskiy et al. (hereinafter Prushinskiy).
Claim 1
Prushinskiy (FIG. 1-4, 8) discloses a flexible display device comprising:
a flexible display panel (200; paragraph 46) comprising a first non-bending area (with 100), a second non-bending area (with 100) spaced apart from the first non-bending area (with 100), and a bending area (B) between the first non-bending area (with 100) and the second non-bending area (with 100; as shown in FIG. 1, 3-4); and
a protective member (100) on a surface of the flexible display panel (200), and comprising a first protective member (left 100) overlapping the first non-bending area and a second protective member (right 100) overlapping the second non-bending area;
wherein each of the first protective member (left 100) and the second protective member (right 100) comprises an inclined portion (110) inclined with respect to the surface of the flexible display (200; as shown in FIG. 1).
Claim 2
Prushinskiy discloses the flexible display device of claim 1, wherein each of the inclined portions (110) is inclined at an acute angle with respect to the surface of the flexible display (200; as shown in FIG. 1).
Claim 3
Prushinskiy discloses the flexible display device of claim 1, wherein the first protective member (left 100) and the second protective member (right 100) are each a single layer (as shown in FIG. 1; paragraph 47-50).
Claim 4
Prushinskiy discloses the flexible display device of claim 1, further comprising an adhesive member (paragraph 104) between the flexible display panel (200) and protective member (100) to bond the flexible display panel (200) and the protective member (100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2009/0021666 to Chen in view of US Publication 2008/0055831 to Satoh.
Claim 1
Chen (FIG. 1-5) discloses a flexible display device comprising:
a flexible display panel (110) comprising a first non-bending area (140R), a second non-bending area (140M) spaced apart from the first non-bending area (140R), and a bending area (130) between the first non-bending area (140R) and the second non-bending area (140M; as shown in FIG. 1, 4, paragraph 27); and
a protective member (120) on a surface of the flexible display panel (110), and comprising a first protective member (120R) overlapping the first non-bending area (140R) and a second protective member (120M) overlapping the second non-bending area (140M), as recited in claim 1.
Chen does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display, as recited in claim 1. 
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined portion inclined with respect to a surface of a flexible display (1; paragraph 57, 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Chen to incorporate wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display as taught by Satoh in the structure taught by Chen, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 2
Chen with Satoh teaches the flexible display device of claim 1, wherein each of the inclined portions (Satoh FIG. 7: 2) is inclined at an acute angle with respect to the surface of the flexible display (1; paragraph 57, 62).
Claim 3
Chen with Satoh teaches the flexible display device of claim 1, wherein the first protective member (Chen 120R; Satoh 2) and the second protective member (Chen 120M; Satoh 2) are each a single layer (Chen paragraph 25; Satoh paragraph 34).
Claim 4
Chen with Satoh teaches the flexible display device of claim 1, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).
Claim 8
Chen with Satoh teaches the flexible display device of claim 1, wherein the first protective member (Chen 120R; Satoh 2) and the second protective member (Chen 120M; Satoh 2) are spaced apart from each other and expose a portion of the bending area (Chen FIG. 1: S; Satoh FIG. 7);
Claim 9
Chen (FIG. 1-5) discloses a flexible display device comprising:
a flexible display panel (110) comprising a bending area (130) and non-bending area (140) adjacent to the bending area (130); and
a protective member (120) on a surface of the flexible display panel (110), and comprising a first protective member (120R) and a second protective member (120M),
wherein the first protective member (120R) and second protective member (120M) are spaced apart from each other and expose a portion of the bending area (130), as recited in claim 9.
Chen does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area, as recited in claim 9.
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined portion inclined with respect to a surface of a flexible display panel (1; paragraph 57, 62) overlapping a non-bending area adjacent to a bending area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Chen to incorporate wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area as taught by Satoh in the structure taught by Chen, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 10
Chen with Satoh teaches the flexible display device of claim 9, wherein each of the inclined portions (Satoh FIG. 7: 2) are inclined at an acute angle with respect to the surface of the flexible display panel (1; paragraph 57, 62) overlapping the non-bending area adjacent to the bending area.
Claim 11
Chen with Satoh teaches the flexible display device of claim 9, wherein the first protective member (Chen 120R; Satoh 2) and the second protective member (Chen 120M; Satoh 2) are each a single layer (Chen paragraph 25; Satoh paragraph 34).
Claim 12
Chen with Satoh teaches the flexible display device of claim 9, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).
Claim 15
Chen (FIG. 1-5) discloses a flexible display device comprising:
a flexible display panel (110) comprising a bending area (130) and a flat area (140) adjacent to the bending area (130); and
a protective member (120) on a surface of the flexible display panel (110), and comprising a first protective member (120R) and a second protective member (120M);
wherein the first protective member (120R) and second protective member (120M) are spaced apart from each other and expose a portion of the bending area (130), as recited in claim 15.
Chen does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined surface inclined with respect to the surface of the flexible display panel overlapping the flat area adjacent to the bending area, as recited in claim 15.
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined surface inclined with respect to a surface of a flexible display panel (1; paragraph 57, 62) overlapping a flat area adjacent to a bending area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Chen to incorporate wherein each of the first protective member and the second protective member comprises an inclined surface inclined with respect to the surface of the flexible display panel overlapping the flat area adjacent to the bending area as taught by Satoh in the structure taught by Chen, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 16
Chen with Satoh teaches the flexible display device of claim 15, wherein each of the inclined surfaces (Satoh FIG. 7: 2) are inclined at an acute angle with respect to the surface of the flexible display panel (1; paragraph 57, 62) overlapping the flat area.
Claim 17
Chen with Satoh teaches the flexible display device of claim 15, wherein the first protective member (Chen 120R; Satoh 2) and the second protective member (Chen 120M; Satoh 2) are each a single layer (Chen paragraph 25; Satoh paragraph 34).
Claim 18
Chen with Satoh teaches the flexible display device of claim 15, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0183473 to Lee et al. (hereinafter Lee) in view of Satoh.
Claim 1
Lee (FIG. 1, 3) discloses a flexible display device comprising:
a flexible display panel (120) comprising a first non-bending area (with 110), a second non-bending area (with 110) spaced apart from the first non-bending area (with 110), and a bending area (111) between the first non-bending area (with 110) and the second non-bending area (with 110); and
a protective member (110) on a surface of the flexible display panel (120), and comprising a first protective member (110 of A) overlapping the first non-bending area and a second protective member (110 of B) overlapping the second non-bending area, as recited in claim 1.
Lee does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display, as recited in claim 1.
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined portion inclined with respect to a surface of a flexible display (1; paragraph 57, 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Lee to incorporate wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display as taught by Satoh in the structure taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 2
Lee with Satoh teaches the flexible display device of claim 1, wherein each of the inclined portions (Satoh FIG. 7: 2) is inclined at an acute angle with respect to the surface of the flexible display (1; paragraph 57, 62).
Claim 3
Lee with Satoh teaches the flexible display device of claim 1, wherein the first protective member (Lee 110; Satoh 2) and the second protective member (Lee 110; Satoh 2) are each a single layer (Lee paragraph 73, 78; Satoh paragraph 34).
Claim 4
Lee with Satoh teaches the flexible display device of claim 1, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).
Claim 5
Lee with Satoh teaches the flexible display device of claim 1, further comprising a touch screen (Lee 140L; paragraph 101) on another surface of the flexible display panel (120) facing away from the surface of the flexible display panel (120).
Claim 6
Lee with Satoh teaches the flexible display device of claim 5, further comprising an adhesive member (Lee paragraph 100) between the touch screen (140L) and the flexible display panel (120) to bond the touch screen (140L) and the flexible display panel (120).
Claim 7
Lee with Satoh teaches the flexible display device of claim 5, further comprising a polarizing plate (Lee 150G; paragraph 91) on the touch screen (140L; see also FIG. 3D, paragraph 133).
Claim 8
Lee with Satoh teaches the flexible display device of claim 1, wherein the first protective member (Lee 110; Satoh 2) and the second protective member (110; Satoh 2) are spaced apart from each other and expose a portion of the bending area (Lee FIG. 1B: 111; Satoh FIG. 7);
Claim 9
Lee (FIG. 1, 3) discloses a flexible display device comprising:
a flexible display panel (120) comprising a bending area (111) and non-bending area (110) adjacent to the bending area (111); and
a protective member (110) on a surface of the flexible display panel (120), and comprising a first protective member (110 of A) and a second protective member (110 of B);
wherein the first protective member (110 of A) and second protective member (110 of B) are spaced apart from each other and expose a portion of the bending area (111), as recited in claim 9.
Lee does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area, as recited in claim 9.
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined portion inclined with respect to a surface of a flexible display panel (1; paragraph 57, 62) overlapping a non-bending area adjacent to a bending area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Lee to incorporate wherein each of the first protective member and the second protective member comprises an inclined portion inclined with respect to the surface of the flexible display panel overlapping the non-bending area adjacent to the bending area as taught by Satoh in the structure taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 10
Lee with Satoh teaches the flexible display device of claim 9, wherein each of the inclined portions (Satoh FIG. 7: 2) are inclined at an acute angle with respect to the surface of the flexible display panel (1; paragraph 57, 62) overlapping the non-bending area adjacent to the bending area.
Claim 11
Lee with Satoh teaches the flexible display device of claim 9, wherein the first protective member (Lee 110; Satoh 2) and the second protective member (Lee 110; Satoh 2) are each a single layer (Lee paragraph 73, 78; Satoh paragraph 34).
Claim 12
Lee with Satoh teaches the flexible display device of claim 9, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).
Claim 13
Lee with Satoh teaches the flexible display device of claim 9, further comprising a touch screen (Lee 140L; paragraph 101) on another surface of the flexible display panel (120) facing away from the surface of the flexible display panel (120), and
an adhesive member (Lee paragraph 100) between the touch screen (140L) and the flexible display panel (120) to bond the touch screen (140L) and the flexible display panel (120).
Claim 14
Lee with Satoh teaches the flexible display device of claim 13, further comprising a polarizing plate (Lee 150G; paragraph 91) on the touch screen (140L; see also FIG. 3D, paragraph 133).
Claim 15
Lee (FIG. 1, 3) discloses a flexible display device comprising:
a flexible display panel (120) comprising a bending area (111) and a flat area (110) adjacent to the bending area (111); and
a protective member (110) on a surface of the flexible display panel (120), and comprising a first protective member (110 of A) and a second protective member (110 of B);
wherein the first protective member (110 of A) and second protective member (110 of B) are spaced apart from each other and expose a portion of the bending area (111), as recited in claim 15.
Lee does not expressly disclose wherein each of the first protective member and the second protective member comprises an inclined surface inclined with respect to the surface of the flexible display panel overlapping the flat area adjacent to the bending area, as recited in claim 15.
Satoh (FIG. 7) teaches wherein each of a first protective member (2) and a second protective member (2) comprises an inclined surface inclined with respect to a surface of a flexible display panel (1; paragraph 57, 62) overlapping a flat area adjacent to a bending area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Satoh with Lee to incorporate wherein each of the first protective member and the second protective member comprises an inclined surface inclined with respect to the surface of the flexible display panel overlapping the flat area adjacent to the bending area as taught by Satoh in the structure taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for preventing excessive deformation when the panel is deformed in a range of its elastic deformation (Satoh paragraph 54).
Claim 16
Lee with Satoh teaches the flexible display device of claim 15, wherein each of the inclined surfaces (Satoh FIG. 7: 2) are inclined at an acute angle with respect to the surface of the flexible display panel (1; paragraph 57, 62) overlapping the flat area.
Claim 17
Lee with Satoh teaches the flexible display device of claim 15, wherein the first protective member (Lee 110; Satoh 2) and the second protective member (Lee 110; Satoh 2) are each a single layer (Lee paragraph 73, 78; Satoh paragraph 34).
Claim 18
Lee with Satoh teaches the flexible display device of claim 15, further comprising an adhesive member between the flexible display panel (Satoh 1; paragraph 57, 62) and protective member (2) to bond the flexible display panel (Satoh 1; paragraph 57, 62) and the protective member (2; paragraph 34).
Claim 19
Lee with Satoh teaches the flexible display device of claim 15, further comprising a touch screen (Lee 140L; paragraph 101) on another surface of the flexible display panel (120) facing away from the surface of the flexible display panel (120), and
an adhesive member (Lee paragraph 100) between the touch screen (140L) and the flexible display panel (120) to bond the touch screen (140L) and the flexible display panel (120).
Claim 20
Lee with Satoh teaches the flexible display device of claim 19, further comprising a polarizing plate (Lee 150G; paragraph 91) on the touch screen (140L; see also FIG. 3D, paragraph 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848